Citation Nr: 1813710	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-38 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Winston-Salem, North Carolina.  

In an October 2014 Appeal to the Board, the Veteran requested a hearing on this issue.  The Veteran formally withdrew his request for a hearing in a January 2018 correspondence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The probative evidence of record does not demonstrate that the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment, commensurate with his education and employment background.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability. See 38 C.F.R. § 4.16(a)(2). 

The record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At present, the Veteran has been awarded service connection for tinnitus and a fracture of the right, fifth finger.  The Veteran has a total combined disability rating of 10 percent.   

The Veteran does not meet the schedular criteria for entitlement to TDIU.  See 38 C.F.R. § 4.16.  Accordingly, consideration of a schedular TDIU is not warranted.   

However, TDIU may also be considered on an extraschedular basis.  If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225   (1993). 

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Director of the Compensation Service.  38 C.F.R. § 4.16(b). 

At present, the claim for TDIU does not warrant referral for extraschedular consideration because the Veteran's service-connected disabilities do not preclude the Veteran from securing and following substantially gainful employment. 

The Veteran last worked full time in June 2001 as an insurance broker.  His education level included two years of college.  In his November 2013 application for TDIU, the Veteran listed numerous nonservice-connected disabilities that prevent him from working, including hepatitis C, cirrhosis, and diabetes.  As noted above, a Veteran's inability to obtain or follow substantially gainful employment must be the result of service-connected disabilities only.  See 38 C.F.R. § 4.16(a).  VA examinations for the Veteran's service-connected right fifth finger fracture and tinnitus conducted in January 2016 and January 2012, respectively, do not indicate that the Veteran will not be able to obtain or follow substantially gainful employment consistent with his occupational history and education as a result of his disabilities.  In January 2016, the examiner noted that the Veteran had limited grip in his right hand because of pain in his left fifth finger, so he dropped things.  The examiner did not find any evidence that this would limit his ability to work.  The January 2012 VA examiner stated that the Veteran's tinnitus did not impact his ability to work.  Moreover, the Veteran has not asserted that he is unable to obtain or follow substantially gainful employment as a result of his service-connected right fifth finger fracture or tinnitus.  Finally, the probative evidence of record does not establish that the Veteran's service-connected disabilities prevent him from being able to obtain or follow substantially gainful employment.  

For these reasons, the Board finds that the preponderance of the evidence shows that the criteria set forth in 38 CFR 4.16 for entitlement to TDIU have not been met.


ORDER

Entitlement to TDIU is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


